DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1 and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wall 2021/0072473. Regarding claim 1, Wall discloses in fig. 4B a connector adapted to be mounted in an electronic device along an inserting direction; the connector comprising: a case 210,220 having an inner surface; a circuit board 230 mounted in the case and having a heating source 240; and a thermal diffusing unit 250,160 abutting the inner surface of the case and the heating source of the circuit board; an area of the thermal diffusing unit 160 abutting the inner surface being bigger than an area of the thermal diffusing unit 250 abutting the heating source; a heat transfer coefficient of the thermal diffusing unit being larger than a heat transfer coefficient of the case (inherent in the ability of elements 160,250,310  to act as a heat transfer device).
Regarding claim 10, the thermal diffusing unit 160 has multiple through holes; and the case has multiple assembling pins 260 respectively mounted in the through holes.
Allowable Subject Matter
Claims 2-9 and 11-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: regarding claim 2, patentability resides, at least in part, in the thermal diffusing unit is a board and has a heating source segment abutting the heating source and having a first end; and a second end being opposite to the first end; a first case segment abutting the inner surface of the case and connected to the first end of the heating source segment; and  a second case segment abutting the inner surface of the case and connected to the second end of the heating source segment, in combination with the other limitations of the base claim; regarding claim 8, patentability resides, at least in part, in the thermal diffusing unit has a board segment having an abutting surface abutting the inner surface of the case; and a heating source segment connected to the board segment and having a first surface abutting the inner surface of the case; and a second surface being opposite to the first surface and abutting the heating source of the circuit board, in combination with the other limitations of the base claim; regarding claim 13, patentability resides, at least in part, in the connector further has an abutting direction; the thermal diffusing unit abutting the inner surface of the case along the abutting direction; and two lateral directions being opposite to each other, being perpendicular to the abutting direction, and being perpendicular to the inserting direction; and two edges, which are respectively located in the two lateral directions, of the thermal diffusing unit abut the case such that the case clamps the thermal diffusing unit, in combination with the other limitations of the base claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Briggitte R. Hammond whose telephone number is (571)272-2006. The examiner can normally be reached Monday-Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIGGITTE R. HAMMOND/Primary Examiner, Art Unit 2833